 

Exhibit 10.5

 

CONSULTING AGREEMENT

 

BY AND BETWEEN

 

EDISON NATION, INC AND TIBURON

 

APRIL 24, 2020

 

This will confirm the terms and conditions of the management agreement (this
“Agreement”) between Edison Nation Inc. (the “Company”) and TIBURON (the
“Consultant”).

 

1. Services: Commencing on the date of this Agreement, the Company hereby
retains Consultant to provide consulting services for Edison Nation, Inc. (the
“Operation”).

 

  a) Pursuant to the terms and conditions set forth in the Agreement, the
Services provided by the Consultant shall include but are not limited to the
following:

 

    i) Business Development services             ii) Consultation related to
potential trade financing opportunities.

 

2. Term. The term of this Agreement shall commence on the date hereof and shall
continue for six (6) months.     3. Compensation:

 

  a) The Company shall pay the Consultant the following compensation:

 

    i) An initial grant of ten thousand shares of common stock upon execution of
the agreement. Six additional monthly payments of eight thousand shares per
month for May 2020, June 2020, July 2020, August 2020, September 2020 and
October 2020.

 

 

 

 

  b) Expense Reimbursement: The Company also agrees to reimburse Consultant for
all reasonable and documented costs or expenses that are incurred or paid by
Consultant during the Term in connection with the performance of the Services.
The Company shall pay undisputed fees and costs and expenses within ten (10)
days after the Company’s receipt of a written invoice (and documentation, in the
case of costs and expenses) from Consultant.

 

4. Confidentiality.

 

  a) Consultant acknowledges that:

 

    i) As a result of its consultancy with the Company, Consultant has obtained
and will obtain secret and confidential information concerning the Company and
its subsidiaries (“Confidential Information”). Confidential Information includes
all information whether of a technical, business or other nature (including,
without limitation, trade secrets, recipes, know-how and information relating to
the technology, customers, business plan, patents, promotional and marketing
activities, finances and other business affairs) that is or may be disclosed or
imparted to Consultant or that may be developed by Consultant in performance of
the Services. Confidential Information also includes all information concerning
any other plans for, or existence and progress of, potential business
combinations, acquisitions, financings, business expansions, mergers, sales of
assets, take-overs or tender offers involving the Company or its affiliates.
Confidential Information may be in any format, whether written, printed,
electronic, oral or in any other form or medium.             ii) The Company
will suffer substantial damage that will be difficult to compute if, during the
period of the consultancy with the Company or thereafter, Consultant should
divulge Confidential Information.             iii) The provisions of this
Agreement are reasonable and necessary to protect the business of the Company,
to protect the Company’s trade secrets and Confidential Information and to
prevent loss to a competitor of a Consultant whose services are special, unique
and extraordinary.

 

  b) Consultant shall not at any time, during the term of this Agreement or
thereafter, divulge to any person or entity or use any Confidential Information
obtained or learned by it as a result of its consultancy with the Company,
except (i) with the Company’s prior written consent, (ii) to the extent that any
such information is in the public domain other than as a result of Consultant’s
breach of any of its obligations hereunder; was in the Consultant’s lawful
possession prior to receipt from or on behalf of Company; (iii) is lawfully
disclosed to Consultant by a third party without violation of any right of the
Company; (iv) is independently developed by Consultant or (v) where required to
be disclosed by court order, subpoena or other government process. If Consultant
shall be required to make disclosure pursuant to the provisions of clause (vi)
of the preceding sentence, Consultant shall promptly, but in no event more than
48 hours after learning of such subpoena, court order, or other government
process, notify the Company and, at the Company’s expense, Consultant shall: (a)
take all reasonably necessary and lawful steps required by the Company to defend
against the enforcement of such subpoena, court order or other government
process, and (b) permit the Company to intervene and participate with counsel of
its choice in any proceeding relating to the enforcement thereof.

 

2

 

 

  c) Consultant shall promptly return, following the termination of this
Agreement or upon earlier request by the Company, all written materials in its
possession and (i) supplied by the Company in conjunction with the Services
under this Agreement, or (ii) generated by Consultant in the performance of the
Services under this Agreement.         d) Consultant shall not engage in any
transaction involving the Company’s securities while in the possession of any
material Confidential Information prior to the time such information shall be
made known to the general public.         e) If Consultant commits a breach, or
threatens to commit a breach, of any of the provisions of Section 4, the Company
shall have the right and remedy to seek to have the provisions of this
Consulting Agreement specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed by Consultant that the services
being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. The rights and remedies enumerated in this
Section 4(e) shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or equity.

 

5. Intellectual Property.

 

  a) For the specific projects that are done for Company, Consultant will
disclose promptly and fully to the Company all works of authorship, ideas,
inventions, discoveries, improvements, designs, processes, software, or any
improvements, enhancements, or documentation of or to the same that Consultant
makes, works on, conceives, or reduces to practice, individually or jointly with
others, in the course of Consultant’s consultancy with respect to the business
of the Company, in any way related or pertaining to or connected with the
Services (collectively the “Work Product”).         b) All intellectual property
rights, including patent, trademark, trade secret and copyright rights, in and
to the Work Product done for Company are and shall be the sole property of the
Company. All Work Product of Consultant shall be deemed, as applicable, to be a
“work made for hire” within the meaning of 17 U.S.C. §101. To the extent that
the Work Product is deemed not to be “work made for hire,” this Agreement shall
constitute an irrevocable assignment by the Consultant to the Company of all
right, title and interest in and to all intellectual property rights in and to
the Work Product.

 

3

 



 

  c) Consultant hereby agrees to assist the Company in any manner as shall be
reasonably requested by the Company to protect the Company’s intellectual
property rights in the Work Product and to execute and deliver such legal
instruments or other documents as the Company shall request in order for the
Company to obtain protection of the Work Product throughout the world. If the
Company is unable after reasonable effort to secure Consultant’s signature for
any such documents, then Consultant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Consultant’s agent
and attorney in fact, to act for and in Consultant’s behalf and stead to execute
and file any such documents and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other
intellectual property protections. Consultant agrees that this power of attorney
is coupled with an interest.         d) Consultant shall make and maintain
adequate and current written records and evidence of all Work Product including,
without limitation, drawings, work papers, graphs, computer code, source code,
documentation, records, and any other document, all of which shall be and remain
the property of the Company, and all of which shall be surrendered to the
Company either upon request or upon cessation of Consultant’s consultancy with
the Company, regardless of the reason for such cessation.         e) Consultant
hereby waives, and further agrees not to assert, any moral rights in or to the
Work Product, including, but not limited to, rights to attribution and
identification of authorship, rights to approval of modifications or limitations
on subsequent modifications, and rights to restrict, cause or suppress
publication or distribution of the Work Product.

 

6. Representations and Warranties.

 

  a) The Company hereby represents and warrants to Consultant that: (a) it has
all requisite power and authority to enter into this Agreement and to perform
its obligations hereunder, and (b) this Agreement has been fully and duly
authorized by all necessary action on and has been duly executed and delivered
by it, and (c) this Agreement constitutes a valid and binding agreement
enforceable against it in accordance with its terms.         b) Consultant
hereby represents and warrants to the Company that: (a) this Agreement
constitutes a valid and binding agreement enforceable against Consultant in
accordance with its terms, and (b) Consultant is free to enter into this
Agreement and to perform the Services and duties required hereunder, and that
there are no employment or consultancy contracts, restrictive covenants or other
restrictions that would be breached by or prevent or limit performance of the
Services hereunder.

 

4

 



 

7. Notices. All notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered if delivered personally,
by email, or by nationally recognized overnight courier (for example and not by
way of limitation: Federal Express, United Parcel Service, Airborne Express),
with acknowledgement of receipt required, addressed to the party to receive the
same at its address above, or such other address as the party to receive the
same shall have specified by written notice given in the manner provided for in
this Section 7.     8. Independent Contractor. Consultant hereby acknowledges
that it will be performing services hereunder as an independent contractor and
not as an employee or agent of the Company or any affiliate thereof. Further,
Consultant shall have no authority to act for, represent or bind the Company or
any affiliate thereof in any manner, except as may be expressly agreed to by the
Company in writing from time to time. Without limiting the foregoing, Consultant
will not be eligible to participate in any vacation, group medical or life
insurance, disability, profit sharing or retirement benefits or any other fringe
benefits or benefit plans offered by the Company to its employees, and the
Company will not be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on Consultant’s behalf. Consultant shall be responsible
for, and shall indemnify the Company against, all such taxes or contributions,
including penalties and interest. Any persons engaged by Consultant in
connection with the performance of the Services shall be Consultant’s
contractors and Consultant shall be fully responsible for them and indemnify the
Company against any claims made by or on behalf of any such contractors.     9.
Survival. If this Agreement expires or is terminated pursuant to Section 2, the
provisions of Sections 3 (solely with respect to fees and costs and expenses
incurred prior to such expiration or termination) and 4 to 11 shall survive such
expiration or termination.

 

5

 



 

10. Indemnification and Limitation of Liability. The Consultant agrees to
indemnify and hold harmless the Company and its respective directors, officers,
employees and agents from and against any and all claims, losses, damages,
liabilities, costs and expenses including reasonable attorneys’ fees (“Losses”)
arising directly or indirectly from or in connection with this Agreement, except
for Losses arising from the Company’s own bad faith, gross negligence or willful
misconduct. Company shall indemnify, defend and hold harmless Consultant and its
respective officers, directors, employees and agents from and against all
Losses, arising from, resulting from, or relating to claims that any property
provided by Company and used in the Services infringes or violates any patent,
copyright, trademark or trade secret right of any third party. Company’s
indemnification obligation set forth in the immediate above sentence shall not
apply to the extent that a claim of infringement is the direct result of the
inclusion of any Pre-Existing Materials or other Consultant Work Product or
other materials developed, created, conceived, or reduced to practice by
Consultant for Company in the Services. The indemnified party agrees to give the
indemnifying party prompt written notice of any Losses for which such party will
seek indemnification hereunder. The indemnifying party is not bound by the
settlement of any claim to which such Indemnifying party has not consented to in
writing, which consent may not be unreasonably withheld, conditioned or delayed.
Except for the indemnification obligations arising under this this Section,
neither party shall be liable to the other party for any indirect, special,
incidental, or consequential damages of any kind regardless of the form or
action, including but not limited to lost sales or profits, even if the party
has been advised of the possibility of such damages.     11. Miscellaneous. This
Agreement constitutes the entire agreement between the parties relating to the
matters discussed herein and may be amended or modified only with the mutual
written consent of the parties. Consultant shall not assign this Agreement, in
whole or in part, or subcontract any of the Services, to any other party without
the prior written consent of the Company. This Agreement shall be governed by
internal laws of the State of Pennsylvania. Any action or proceeding arising
under or with respect to this Agreement shall be brought in a federal or state
court having jurisdiction located in the State of Pennsylvania. Each party
agrees to submit to personal jurisdiction and to waive any objection as to venue
in the courts located in the State of Pennsylvania. The prevailing party in any
such action shall be entitled to recover its reasonable attorney’s fees and
costs incurred in any such action or on appeal. If a provision of this Agreement
is held invalid under any applicable law, such invalidity shall not affect any
other provision of this Agreement that can be given effect without the invalid
provision. Further, all terms and conditions of this Agreement shall be deemed
enforceable to the fullest extent permissible under applicable law, and when
necessary, the court is requested to reform any and all terms or conditions to
give them such effect.

 

[Signature Page Follows]

 

6

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

Very truly yours,

 

EDISON NATION, INC.

 

By:                           Name:     Title: Chief Executive Officer  

 

AGREED AND ACCEPTED:

 

TIBURON



 

 



 



Managing Director.

 

 



 